Citation Nr: 1604119	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for Dubin-Johnson syndrome with cholangiolitic hepatitis.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied an increased disability rating for Dubin-Johnson syndrome with cholangiolitic hepatitis (liver condition).

The increased rating claim was previously before the Board in December 2011, at which time it was remanded in order to provide the Veteran with a VA examination.  The claim returned to the Board in June 2014, at which time the Board found that the issue of TDIU had been raised by the record and both claims were remanded for further development.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that after a supplemental statement of the case was issued in November 2014, additional pertinent evidence was associated with the claims file.  The Veteran's representative submitted a waiver of waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board finds that remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's liver condition is manifested by fatigue, nausea, jaundice, right upper quadrant pain, and hyperbilirubinemia; the evidence does not show anorexia resulting in any weight loss or malnutrition, or that the Veteran has hepatomegaly, or that he has ever been prescribed bed rest to treat his liver condition.

2.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for Dubin-Johnson syndrome with cholangiolitic hepatitis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 (2015).

2.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The Veteran currently receives a 20 percent rating under Diagnostic Code 7345 for his service-connected Dubin Johnson syndrome with cholangiolitic hepatitis.  Under that diagnostic code, a 20 percent rating is warranted where the liver disease causes daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  An incapacitating episode is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7345 Note (2).  

A 40 percent rating is warranted where the same symptoms are present, but the anorexia results in minor weight loss and hepatomegaly, or the incapacitating episodes have a total duration of at least four weeks, but less than six weeks.  A 60 percent rating is warranted where the anorexia results in substantial weight loss or other indication of malnutrition, or the incapacitating episodes have a total duration of at least six weeks, but not occurring constantly.  A 100 percent rating it warranted where the liver disease results in near-constant debilitating symptoms.

The Veteran filed a claim for an increased rating for his liver condition in August 2007 and was provided VA examinations in September 2007, January 2009, January 2012, and August 2014.  The VA examination reports show that the Veteran consistently complained of chronic fatigue, right upper quadrant pain, persistent jaundice, and depression.  VA examiners consistently documented no evidence of malnutrition, portal hypertension, cirrhosis, chronic hepatitis, liver malignancy or other chronic liver disease.  VA examiners have also consistently documented that the Veteran had not experienced any incapacitating episodes during the previous 12-month period.  The Board notes that all VA examiners also determined that there was no evidence of hepatomegaly.  A clarifying opinion was provided in January 2012, as to whether a December 2009 private treatment report stating that the Veteran's abdomen was tender and distended was indicative of hepatomegaly.  The January 2012 VA examiner indicated the Veteran did not have hepatomegaly, explaining that the December 2009 treatment report did not mention liver enlargement, the MRI showed only a simple cyst on the left kidney, and subsequent physical exams by the Veteran's primary care physician and VA physicians have been negative for hepatomegaly.  As to effect on work and daily activities, VA examiners have consistently noted that the Veteran's liver condition does not cause any impairment other than the symptoms noted above.  With regard to the symptom of chronic fatigue, the Board notes that a February 2015 VA examiner determined that although the Veteran has multiple conditions that can cause the fatigue he claims, fatigue is part and parcel of Dubin-Johnson syndrome.

The Veteran's medical records from the time period on appeal also show that he complained of fatigue and nausea due to his liver condition, and that he has had consistently high bilirubin levels.  See e.g., VA treatment record May 24, 2010.  There is no indication that the Veteran has ever been prescribed bed rest for his liver condition.  

Statements provided by the Veteran during the time period on appeal show that he consistently reported tiredness, fatigue, and jaundice related to his liver condition.  He has also alleged that he has anxiety, high blood pressure, prostate cancer, and pre-diabetes as a result of his liver condition.  See Correspondence received August 18, 2014.

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted at any time during the period on appeal.  The record shows that the Veteran's liver condition is primarily manifested by fatigue, nausea, jaundice, right upper quadrant pain, and hyperbilirubinemia.  There is no indication that the Veteran has been diagnosed with anorexia or malnutrition.  While the Board acknowledges that the January 2012 VA examiner noted that the Veteran had "intermittent anorexia," that examiner also documented that the Veteran did not have weight loss.  There is also no evidence that he has incapacitating episodes of any duration, or hepatomegaly.  The Board acknowledges that the Veteran has indicated that his high bilirubin levels require bed rest on occasion.  E.g., Correspondence received January 31, 2013.  However, an incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  Review of the Veteran's medical records shows that there is no mention of prescribed bed rest for his liver condition disability for any amount of time, either by a VA physician or private physician.  Furthermore, the September 2007, July 2009, January 2012 VA examiners noted that the Veteran had experienced no incapacitating episodes over the past 12 months.  The Veteran specifically denied periods of bed rest during his August 2014 VA examination.  Moreover, as the Veteran has not been shown to have any incapacitating episodes, it cannot be said that he has near-constant debilitating symptoms as required for a 100 percent rating.  Accordingly, the Veteran's symptomatology does not meet the criteria for a rating in excess of 20 percent.

The Board acknowledges that the Veteran contends that his liver condition warrants a higher rating, particularly because his bilirubin levels are abnormally high.  However, elevated bilirubin is not in and of itself a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.)  Rather, the Veteran is compensated for those symptoms of his condition that actually cause impairment in his earning capacity, in this case, pain jaundice, fatigue and nausea.  

In summary, the Veteran's liver condition symptomatology is consistent with the criteria for a 20 percent rating, but no more, under Diagnostic Code 7345.




II.  Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  The Veteran's liver condition is primarily manifested by fatigue, nausea, and right upper quadrant pain.  Such symptoms are expressly contemplated by the rating criteria.  To the extent that the Veteran claim he has anxiety, high blood pressure, prostate cancer and pre-diabetes related to his service-connected condition, he has filed separate service connection claims for those conditions.  VA Form 21-526EZ received October 29, 2015.  Accordingly, they are not appropriate for evaluation as part of the liver condition rating.  As the Veteran has not described any symptomatology that is not addressed by his current rating, the Board finds that the Veteran's level of disability is adequately contemplated by the rating schedule, and therefore referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's only service-connected disability is Dubin-Johnson syndrome with cholangiolitic hepatitis, rated as 20 percent disabling.  Thus, he does not meet the percentage requirement for TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will refer the case to the Director, Compensation and Pension Services, for extraschedular consideration if it finds that the veteran is nonetheless unemployable due to his service-connected disabilities.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Rather, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a).)  

In its June 2014 decision, the Board found that the issue of entitlement to TDIU was reasonably raised by the record, as the Veteran had submitted statements that he is unable to work as a result of his service-connected liver condition.  Based on additional development and evidence, the Board now finds that entitlement to TDIU is not warranted.  

The record shows that following military service, the Veteran completed a bachelor's degree in education and worked as a teacher until 2000.  E.g., January 2009 VA psychiatric examination.  At all VA examinations, he has consistently reported that he retired due to eligibility by age or duration of work.  As to the physical limitations caused by his service-connected liver condition, the Board acknowledges that the Veteran experiences persistent fatigue, as well as nausea and right upper quadrant pain.  However, there is no evidence in the record that those symptoms are of such severity as to affect his ability to maintain employment.  To the contrary, the Veteran has stated that despite his symptoms, he was able to work to support his family.  See Correspondence received January 31, 2013.  Additionally, VA examiners consistently noted that the Veteran's liver condition did not impact his work activities.  To the extent that his condition impacts employment, such imitations are already recognized by the 20 percent rating in effect for his disorder, and do not equate to an inability to obtain or maintain gainful employment.

Accordingly, the Board concludes that there is no evidence suggesting that the Veteran would be mentally or physically incapable of performing work due to his service-connected disability.  Accordingly, his claim for entitlement to TDIU is denied.

IV. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in August 2007 and August 2014 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board remanded the Veteran's claim in June 2014 in order to provide him an opportunity to submit a VA Form 21-4142 authorizing VA to obtain medical records on his behalf.  The Veteran himself submitted private medical records but has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in September 2007, January 2012, August 2014, and February 2015.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Board notes that the Veteran's representative requested a medical opinion regarding the Veteran's employability.  See Appellant's Post Remand Brief received April 17, 2015.  However, in a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).")  In other words, medical examiners are only responsible for providing a full description of the effects of a disability upon the Veteran's ordinary activity, rather than opining as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  As discussed above, all VA examiners noted the functional impairment and effect on daily activities by the Veteran's liver condition.  As the VA examinations provided were adequate and there is sufficient evidence on which to decide the claims, the Board finds that no further development is required in this case.

	








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent for Dubin-Johnson syndrome with cholangiolitic hepatitis is denied.

Entitlement to a total disability evaluation based upon individual unemployability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


